Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tuttle (US 2008/0191961 A1) in view of Judd et al (US 2004/0110469 A1) teaches an antenna apparatus comprising a wall partitioning a first space and a second space; a base station installed in the first space; a plurality large number of radio terminals installed in the second space; and a repeater attached to the wall and repeating a communication radio wave between the base station and the radio terminal, wherein the repeater includes a first antenna provided on a side of the first space, a second antenna provided on a side of the second space, and a connector or transmission line connecting the first antenna and the second antenna, and wherein the antenna apparatus uses the second antenna having characteristics of being able to receive a circular polarization wave or a plurality of planes of polarization.
Tuttle/Judd, however, fails to specifically teach that the transmission line is divided into two, and the transmission lines that are divided are connected by a connector.
Claims 2-5, 7 and 8 are allowed for at least the reason for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ogata et al (JP H11163773A) discloses a repeater disposed in a building including a transmission line connecting a first antenna to a second antenna through a wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845